Citation Nr: 0827002	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-37 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at Faxton St. Luke's Health Care on April 26, 2006.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Canandaigua, New York, which denied a claim of entitlement to 
payment or reimbursement of medical expenses incurred at 
Faxton St. Luke's Health Care on April 26, 2006.  


FINDINGS OF FACT

1.  On April 26, 2006, the veteran received emergency room 
medical services at the  Faxton St. Luke's Health Care, a 
non-VA medical facility for which he incurred medical 
expenses. 

2.  The emergency services provided on April 26, 2006, were 
of such a nature that a reasonably prudent person would 
expect that delay in seeking immediate medical attention 
would be hazardous to life or health; VA facilities were not 
feasibly available.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency 
services at Faxton St. Luke's Health Care, a non-VA facility, 
on April 26, 2006, have been met.  38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. § 17.1002 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks payment or reimbursement for emergency 
services for treatment at Faxton St. Luke's Health Care, a 
non-VA medical facility on April 26, 2006.  
He contends that his medical expenses should be paid by VA 
because his symptoms were so severe, and he lives such a far 
distance from the nearest available VA medical facility that 
it should not be considered to have been feasible ... .

Reports from the Faxton St. Luke's Health Care (FSLHC) show 
that on April 26, 2006, the veteran was admitted for 
treatment.  

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24- 
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. § 17.1000-1008 (2007).  

To be eligible for reimbursement under this authority, the 
veteran has to satisfy all of the following conditions: (a) 
The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing 
emergency care to the public; (b) The claim for payment or 
reimbursement for the initial evaluation and treatment is for 
a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part); (c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) The claim for 
payment if reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility; (e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health care 
system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) The veteran is 
financially liable to the provider of emergency treatment for 
that treatment; (g) The veteran has no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure to 
exhaust appeals of the denial of payment); (h) If the 
condition for which the emergency treatment was furnished was 
caused by an accident or work related injury, the claimant 
has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a 
third party for payment of such treatment, and the veteran 
has no contractual or legal recourse against a third party 
that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and; (i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the emergency 
treatment provided (38 (U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).  See 38 C.F.R. § 17.1002 
(2007).  

In this case, the VAMC initially denied the claim under 38 
C.F.R. § 17.1002(g), but later indicated that its denial was 
based on 38 C.F.R. § 17.1002(c).  The issue, therefore, is 
whether a VA or other Federal facility/provider was feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson.  Id.  

A VA facility may be considered as not feasibly available 
when the relative distance of the travel involved makes it 
necessary or economically advisable to use non-VA facilities.  
See 38 C.F.R. § 17.53 (2007); see also Cotton v. Brown, 7 
Vet. App. 325, 327-28 (1995) (providing that the fact that a 
VA medical center was located in the same city as the private 
facility did not provide an adequate basis for the Board's 
findings that a VA facility was "available"; rather, the 
determination of whether a VA facility was "feasibly 
available" must be made after consideration of such factors 
as the urgent nature of the veteran's medical condition and 
the length of any delay that would have been required to 
obtain treatment from a VA facility).  

The veteran argues that his home is approximately a 11/2-hour 
drive from the nearest VA medical center (VAMC), in Albany, 
New York, and that given the severity of his symptoms, the 
Albany VAMC cannot be considered to have been feasibly 
available.  In this regard, he states that he called the 
Albany VAMC prior to seeking treatment at FSLHC, and that VA 
personnel instructed him to go to the nearest emergency room.  
He further argues that after he was stabilized at FSLHC, he 
was transported to the Albany VAMC that night, where his gall 
bladder was removed the next day.  

The claims file includes a VAMC "controlled correspondence" 
form which states that a VA physician (identified herein as 
"Dr. G") denied the claim on April 24, 2006 "due to VA 
available."  This form contains the signature of another VA 
employee, dated October 26, 2006, which is underneath the 
circled words "continue to deny" (the statement of the case 
indicates that this signature is from the Chief of Staff).  

A "tracking cover sheet" from the VAMC indicates that the 
care in issue was emergent, but that VA was available to 
provide the care required, and notes "should have come to VA 
ER" (emergency room).  This form contains the signature of a 
"clinical review officer."  

The Board finds that payment or reimbursement by VA for 
medical services incurred at Faxton St. Luke's Health Care on 
April 26, 2006 is warranted.  The Board initially notes that 
the veteran's assertions are considered credible, and that 
there is no contrary objective evidence of record to dispute 
any of his allegations.  Although there are several 
indications made by VA personnel which show that they 
determined that VA care was feasibly available, these 
notations are completely without supporting objective 
evidence, or findings of fact.  Under the circumstances, the 
bare assertions by VA personnel are insufficiently probative 
to outweigh the veteran's assertions, which appear 
reasonable.
  
In light of the high cost or private care, and VA's efforts 
to assist as many veterans as possible with limited 
resources, the veteran is asked to use VA care in these 
situations whenever possible. 

Accordingly, the Board finds that, affording the veteran the 
benefit of all doubt, that the evidence is at least in 
equipoise, and that payment or reimbursement by VA for 
medical services incurred at Faxton St. Luke's Health Care on 
April 26, 2006, under 38 U.S.C.A. §§ 1725 and 1728 and 38 
C.F.R. §§ 17.120, 17.1002 is warranted.  38 U.S.C.A. 
§ 5107(b).  

Finally, the Board finds that there is no indication in the 
VCAA that Congress intended the act to revise the unique, 
specific claim provisions of Chapter 17, Title 38 of the 
United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Here, the 
veteran was afforded VCAA notice in October 2006, and in any 
event, as the Board has granted the claim, the Board finds 
that a detailed discussion of the VCAA is unnecessary.  Any 
potential failure of VA in fulfilling its duties to notify 
and assist the appellant is essentially harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

Payment or reimbursement of emergency services incurred at 
Faxton St. Luke's Health Care for medical treatment on April 
26, 2006 is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


